Citation Nr: 9920368	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-31 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1. Whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2. Entitlement to an increased (compensable) rating for 
residuals of a right knee medial meniscectomy with slight 
joint instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1981 to 
March 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In May 1999, the veteran 
was afforded a hearing before the undersigned Board member.  
The matter of entitlement to a compensable rating for the 
veteran's right knee disability will be addressed in the 
remand section below.


FINDINGS OF FACT

1. An unappealed July 1991 RO decision denied service 
connection for a back disorder.

2. The evidence added to the record since the July 1991 
rating decision bears directly and substantially upon the 
specific matters under consideration and is so significant 
as to warrant reconsideration of the merits of the claim 
on appeal. 


CONCLUSION OF LAW

Evidence received since the July 1991 rating decision that 
denied service connection for a back disorder is new and 
material; the veteran's claim for service connection for a 
back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO, in a decision dated in July 1991, denied the 
veteran's claim of entitlement to service connection for a 
back disorder.  The RO found at that time that the evidence 
failed to demonstrate that the veteran developed a chronic 
back disorder in service.

The evidence of record at the time of the July 1991 RO 
decision that denied service connection for a back disorder 
included the veteran's service medical records.  When 
examined for enlistment in April 1981, the veteran denied a 
history of recurrent back pain.  A back abnormality was not 
described on examination and he was found qualified for 
active service.  According to clinical records dated in June 
1981, the veteran bent down to lift up a ninety-pound bag of 
sugar and experienced the onset of radiating low back pain.  
The assessment was muscular back pain for which heat, rest 
and medication were recommended.  When seen the next day, the 
veteran still had back pain with tenderness and full, but 
uncomfortable, range of motion; his condition was described 
as improving.  A clinical entry the following day indicates 
that the veteran's back pain was much better and he was 
improving.

In February 1990, the veteran underwent arthroscopic 
debridement and removal of a right medial meniscus tear after 
injuring his knee a few weeks earlier.  He developed 
complications consisting of infection and necrotic skin that 
required debridement.  According to findings of a December 
1990 Medical Board report, the veteran had chronic right knee 
pain with prolonged walking and with running or stooping and 
occasional knee swelling.  The prognosis was that he would 
always have knee pain.  The veteran was discharged from 
service in March 1991.

According to a June 1991 VA orthopedic examination report, 
the examiner did not review the veteran's claim file, but the 
veteran gave a history of back injury in service in June 1981 
when he attempted to lift a heavy bag of sugar.  He said he 
felt his back snap and was told he had pulled a muscle.  
Treatment consisted of three days of bed rest, medication and 
heat therapy.  Thereafter, the veteran said he pulled the 
muscle twice.  Currently, the veteran complained of low back 
area pain with bending down or walking.  He had back spasms 
when he lay on his stomach and, in March 1991, a few days 
after discharge, while helping to lift a bicycle, he pulled 
his low back area and could not get up from the bending 
position.  Muscle relaxants and bed rest was prescribed.  X-
ray of the veteran's lumbar spine showed degenerative joint 
disease with minimal anterior spondylolisthesis and 
spondylolysis.  Diagnoses included chronic low back pain, 
secondary to history of injury with sprain and spasms of the 
muscles with limitation in the range of motion.

The July 1991 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the July 1991 decision that was the final 
adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999); see also Winters 
v. West, 12 Vet. App. 203 (1999).  In Elkins, the court held 
that, first, the Secretary must determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(a); second, if new and material evidence has been presented, 
immediately upon reopening, the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened, is well grounded pursuant 
to 38 U.S.C.A. § 5107; and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

An application to reopen the veteran's claim was received by 
the RO in August 1995.  The evidence associated with the 
claims file subsequent to the July 1991 decision that was the 
final adjudication of the veteran's claim includes VA and 
non-VA medical records and examination reports and the 
veteran's oral and written statements.

VA outpatient records, dated in March 1981 and in 1995, some 
of which were evidently unavailable at the time of the 
unappealed July 1991 RO decision, were added to the claims 
file.  A March 1981 VA emergency room record, apparently 
received by the RO in December 1993, indicates that the 
veteran was seen with complaints of low back pain.  He told 
the examiner that he experienced intermittent low back pain 
since his right knee operation, a year earlier.  The veteran 
described difficulty bending over a crib and said he had 
intermittent sharp pain.  Four days earlier, the veteran said 
he attempted to help a friend lift a motorcycle into a truck 
and experienced increased lower back pain that was non 
radiating, with no numbness or tingling.  The assessment was 
low back pain, may be exacerbations from knee injury and the 
way he presently walked and also recently exacerbated by 
lifting.

A July 1993 VA orthopedic examination report includes the 
veteran's complaints of back problems.  Diagnoses were not 
referable to a back disorder.

At a November 1993 personal hearing at the RO, the veteran 
testified that he had a back problem due to a work injury and 
was told by a physician that his right knee disability that 
caused him to limp appeared to aggravate his back.  He said 
this caused constant low back and knee pain that a doctor 
said were possibly related.

Added to the record was a December 1993 examination report 
from Michael H. Jacker, M.D., an orthopedic surgeon.  Dr. 
Jacker noted that the veteran gave a history of back problems 
that began at approximately the same time as his knee 
problem, though he had had some intermittent backaches with 
heavy lifting after initially entering service. The veteran 
currently complained of intermittent soreness in his lower 
back that was very frequently presently.  The veteran denied 
radiating pain, numbness, tingling, weakness or incontinence.  
His pain was worse in the morning.  According to Dr. Jacker, 
the veteran had Grade I spondylolisthesis of L5 on S1 that 
currently caused intermittent low back pain symptoms without 
any evidence of radiculopathy.  The orthopedist said the 
veteran's condition may cause exacerbation and remissions of 
lower back pain in the future and require surgery.  

VA outpatient records dated from May to September 1995 
reflect the veteran's complaints of low back pain for 
approximately six years.  He gave a history of multiple 
lifting injuries in service from 1981 to 1991 and said he 
currently worked as a building supervisor with no lifting 
required.  Diagnoses were bilateral spondylolisthesis and 
degenerative joint disease.  He underwent treatment to reduce 
back pain.

Also added to the record since the July 1991 RO rating 
decision was a September 1995 VA orthopedic examination 
report that reflects the veteran's complaints of back pain 
that was intermittent since boot camp but had become 
continuous in the last six or seven years.  The veteran was 
unable to sleep on his stomach, used a TENS unit and took 
Tylenol #3 for pain.  X-rays of the veteran's lumbar spine 
showed bilateral spondylolysis at L5 with Grade I 
spondylolisthesis.  The diagnoses included mechanical low 
back pain, chronic, due to spondylolisthesis.

At his May 1999 Travel Board hearing, the veteran testified 
that he initially hurt his back in 1981 in service and, 
thereafter, experienced intermittent back pain that he was 
told were muscle spasms.  However, after he injured his 
service-connected right knee, he complained of back pain and 
a doctor said that the back pain was due to his limping on 
the right knee.  The veteran described having continuous low 
back pain and said he used a TENS unit and a girdle and took 
muscle relaxers and anti-inflammatories to reduce pain.  The 
veteran described having deep dull back pain that 
occasionally radiated down his right leg in his thigh.  He 
said his back pain interfered with his sleep.

The veteran has asserted that he has a back disorder that had 
its origins during his period of active military service.  
Service medical records indicate that in June 1981, the 
veteran was seen several times for complaints of back pain 
that was treated with rest, heat and medication and no 
further indication of back problems was reflected in the 
service medical records.

The evidence received since the July 1991 decision consists 
of VA and private medical records.  A VA outpatient record 
dated in March 1991, just five days after the veteran's 
discharge from service, however, that provides details that 
the veteran gave a history of worsened back pain following 
right knee surgery the previous year with an assessment of 
low back pain that may be exacerbations from knee injury and 
the way the veteran walked, is new and does bear directly on 
the question of whether a back disorder had its onset in 
service.  In the Board's opinion, this evidence provides a 
more complete picture of the veteran's disability and its 
origin and, thus, does bear directly and substantially upon 
the specific matter under consideration and is so significant 
as to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge.  Thus, this evidence is new and material 
and, therefore, reopens the veteran's claim of entitlement to 
service connection for a back disorder.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.156(a); Hodge.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a back disorder is granted.


REMAND

The veteran's claim for service connection for a back 
disorder is "well-grounded" within the meaning of 38 C.F.R. 
§ 5107 (West 1991).  That is, he has presented a claim that 
is plausible.

The veteran contends that he hurt his back in service and 
testified that physicians have said limping caused by his 
right knee injury exacerbated the back problem.  A March 1991 
VA outpatient treatment record includes an assessment of low 
back injury that may be exacerbations from the right knee 
injury and way in which the veteran walked.  Recent VA 
examinations have diagnosed bilateral spondylolysis at L5-S1 
and Grade I spondylolisthesis.  At the May 1999 hearing, he 
described having a deep dull back pain that occasionally 
radiated down his right leg into his thigh.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  The U.S. 
Court of Appeals for Veterans Claims (known as the U.S. Court 
of Veterans Appeals prior to March 1, 1999) held in Allen v. 
Brown, 7 Vet. App. 439, 448 (1995), that when aggravation of 
a veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  The Allen 
precedent must be considered in adjudicating this claim on a 
secondary basis.

The veteran maintains that the manifestations of his service-
connected right knee disability are more severe than are 
represented by the currently assigned noncompensable 
disability evaluation.  The Board notes that the July 1991 
rating action granted service connection and assigned a 10 
percent disability evaluation.  However, in December 1993, 
the RO reduced the rating to noncompensable.  That decision 
was based upon findings of the July 1993 VA orthopedic 
examination that showed some slight limitation of motion but 
no deformity, atrophy, swelling discoloration or other 
abnormal joint motion.  

In support of his claim for an increased rating, the veteran 
points to the prognosis of the December 1990 Medical Board 
report that he would probably always suffer knee pain and 
argues that he currently experiences right knee pain.  When 
examined by VA in September 1995, the veteran complained that 
his back and right knee were killing him and said he used an 
elastic knee brace and TENS unit.  The VA examiner diagnosed 
a history of medial meniscus tear, status post-arthroscopic 
surgical excision, currently without objective evidence of 
residual disability.

In May 1999, the veteran testified that his right knee 
disability causes instability, throbbing, swelling and knee 
pain.  He said he was unable to play sports.  

In light of the above and in order to comply with the duty to 
assist under 38 U.S.C.A. § 5107, the Board finds that the 
veteran's claims should be remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
address and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
current treatment, since September 1995, 
for his back and right knee disorders.  
When the requested information and any 
necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records, to 
include those from the North Chicago VA 
Medical Center.

2.  Thereafter, the RO should schedule 
the veteran for VA examination 
(orthopedic, and neurologic if so 
indicated) to determine the nature and 
etiology of all current back pathology 
and the current extent and severity of 
his service-connected right knee 
disability.  All necessary tests and 
studies should be accomplished and all 
clinical manifestations should be 
reported in detail.  Based on the 
examination and a review of the record, 
the examiner should assess the nature, 
severity and manifestations of any low 
back disorder that may be present.  An 
opinion should be provided regarding the 
likelihood that any currently diagnosed 
back disorder was initially manifested in 
service or is otherwise related thereto.  
The physician should proffer an opinion, 
with supporting analysis, as to the 
likelihood that the veteran's low back 
disorder was caused by or aggravated by 
his service-connected right knee 
disability.  The degree of low back 
disorder that would not be present but 
for the service-connected right knee 
disability should be identified.  See 
Allen, supra.  Reasons and basis for all 
conclusions should be provided.  

The examiner also should identify the 
limitation of activity imposed by the 
disabling conditions, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of the disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether low back and 
right knee pain significantly limits 
functional ability during flare-ups or 
with extended use.  Voyles v. Brown, 5 
Vet. App. 451, 453 (1993).  It should be 
noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The examiner also should 
indicate whether the affected joints 
exhibit weakened movement, excess 
fatigability or incoordination.  Lathan 
v. Brown, 7 Vet. App. 359 (1995); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made. Any opinion expressed should be 
accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond, 
thereto.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
veteran need take no action unless otherwise 
notified.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

